                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION


 UNITED STATES OF AMERICA,                    )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )     NO. 2:18 CR 63-PPS/JEM
                                              )
 DEMARKUS CRIGGLEY,                           )
                                              )
               Defendant.                     )


                                          ORDER

       No objections have been timely filed to the report and recommendation of

United States Magistrate Judge Andrew P. Rodovich concerning defendant Demarkus

Criggley’s plea of guilty. Without objection, then, I adopt Judge Rodovich’s findings

that defendant understands the matters enumerated in Fed. R. Crim. P. 11(b)(1), that

defendant is competent to enter a plea of guilty, that defendant voluntarily wishes to

plead guilty to the charge against him, and that there exists a factual basis for the plea.

       ACCORDINGLY:

       Judge Rodovich’s Findings and Recommendation [DE 184] are ACCEPTED AND

ADOPTED.

       Defendant Demarkus Criggley’s plea of guilty to the offense charged in Count

Two of the Superseding Indictment, conspiring with others to obtain possession of

controlled substances through misrepresentation and fraud in violation of 21 U.S.C. §

846, is ACCEPTED, and he is adjudged guilty of that offense.
      The sentencing of Demarkus Criggley is SET for January 3, 2020, at 2:00 p.m.

Hammond/Central time.



SO ORDERED.

ENTERED: October 3, 2019.

                                       /s/ Philip P. Simon
                                       PHILIP P. SIMON, JUDGE
                                       UNITED STATES DISTRICT COURT




                                          2
